NOT F()R I’UBLICATI:&,» IN WES'I"S HA\VAII R`EPOR'I`S ()R '_1 A¢E PACIFIC REP()RTER

NO. 29730
lN THE INTERMEDIATE COURT OF APPEALS

OF THE STATE op HAWAI‘:

 

V .

STATE OF HAWAfI, Plaintiff~Appellee, y in ,<j
BENJAM:N GRANT o ' DQNNELL, Defendant »Appeliant  

APPEAL FROM THE DISTRICT COURT OF THE FIRST CI§&UlT id

KANEOHE DIVISION
(CASE NO. lP4G7~OOO68; HPD NO. O70l4236)

ORDER OF CORRECTION
(By: Nakamura, J., for the courtF)

The Summary Disposition Order of the court, filed on
December 29, 2009, is hereby corrected as follows:

1. On page 4, in line 16 from the top of the page,
the word "indicted" should be replaced with "indicated" so that
as corrected, the text reads as follows: "indicated that no more
continuances would be granted."

The clerk of the court is directed to incorporate the
foregoing change in the original opinion and take all necessary
steps to notify the publishing agencies of this change.

DATED= Honolulu, Hawai‘i, January 20, 2010.

FOR THE COURT:
fay 74

Chief Judge

 

y Nakamura, Chief Judge, and Leonard, J. Former Associate Judge
Corinne K.A. Watanabe, who was a member of the panel on this appeal, retired
from her judgeship effective December 3l, 2009.